            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN C. VALLES,                       :
    Plaintiff                         :
                                      :            No. 1:18-cv-1967
          v.                          :
                                      :            (Judge Rambo)
WARDEN DAVID J.                       :
EBBERT, et al.,                       :
    Defendants                        :

                                 ORDER

    AND NOW, on this 4th day of April 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Defendants’ Motion to Dismiss (Doc. No. 10) is GRANTED;

    2. Valles’ Amended Complaint (Doc. No. 9) is DISMISSED;

    3. Valles’ “Motion in Support for Amend, Motion on First Amendment Mail
       Interference/Enhancement Claim” (Doc. No. 12) is construed as a motion
       for leave to file a second amended complaint and, so construed, is
       GRANTED; and

    4. Valles is granted thirty (30) days from the date of this Order to file a second
       amended complaint regarding his First Amendment mail
       interference/enhancement claim. Valles is advised to adhere to the
       standards set forth in the Federal Rules of Civil Procedure and the
       directives set forth by this Court in its accompanying Memorandum. The
       Clerk of Court is DIRECTED to mail Valles a civil rights complaint form
       to use for filing his second amended complaint. Valles’ failure to file a
       second amended complaint will result in the dismissal of this action.

                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
